[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cincinnati Bar Assn. v. Ball, Slip Opinion No. 2016-Ohio-785.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-785
                     CINCINNATI BAR ASSOCIATION v. BALL.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as Cincinnati Bar Assn. v. Ball, Slip Opinion No.
                                    2016-Ohio-785.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct,
        including engaging in conduct that adversely reflects on fitness to practice
        law—Indefinite suspension.
   (No. 2015-0286—Submitted September 1, 2015—Decided March 3, 2016.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                  Discipline of the Supreme Court, No. 2014-001.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Stephen John Ball of Cincinnati, Ohio, Attorney
Registration No. 00087242, was admitted to the practice of law in Ohio in 2011.
        {¶ 2} In December 2013, relator, Cincinnati Bar Association, filed a
complaint with the Board of Commissioners on Grievances and Discipline, alleging
                               SUPREME COURT OF OHIO




that Ball violated multiple Rules of Professional Conduct arising out of his
September 6, 2013 convictions for operating a vehicle while intoxicated (“OVI”)
and disorderly conduct as well as subsequent false statements of material fact to
relator’s investigator.1 After a probable-cause panel certified that complaint to the
board, relator amended the complaint to add allegations that Ball overdrew his
client trust account and engaged in the practice of law while his license was
inactive.
        {¶ 3} The parties entered into stipulations of fact, misconduct, and
aggravating and mitigating factors but did not agree to a recommended sanction.
Following a hearing, where a panel of the board heard testimony from Ball and one
character witness and received 13 exhibits, the panel issued a report adopting the
parties’ stipulations with one exception—it declined to find that Ball’s alcohol
addiction qualified as a mitigating factor.             On those findings, the panel
recommended that Ball be indefinitely suspended from the practice of law. The
board adopted the panel’s findings and recommendation.
        {¶ 4} Ball submitted six objections to the board’s report, challenging the
board’s failure to accord any mitigating effect to his diagnosed alcohol dependency
and disputing the board’s recommended sanction. For the reasons that follow, we
overrule Ball’s objections, adopt the board’s findings of fact and misconduct, and
indefinitely suspend Ball from the practice of law.
                                       Misconduct
         OVI, Disorderly Conduct, and False Statements to Relator’s Investigator
        {¶ 5} One night in December 2012, Ball attended a basketball game where
he consumed a beer and a Christmas party where he consumed seven or eight beers.
Although he was admittedly too inebriated to drive, he started to drive home. A
Hamilton County sheriff’s deputy observed his vehicle and attempted to execute a

1
  Effective January 1, 2015, the Board of Commissioners on Grievances and Discipline has been
renamed the Board of Professional Conduct. See Gov.Bar R. V(1)(A), 140 Ohio St. 3d CII.




                                             2
                                 January Term, 2016




traffic stop, but Ball continued driving to his subdivision with the deputy in pursuit.
Ball came to a stop at the end of a cul-de-sac near the driveway to his home, exited
his vehicle, and began to run as the deputy yelled for him to stop. After Ball
eventually complied with the order and allowed the deputy to catch up with him,
the deputy physically restrained and arrested him.
       {¶ 6} Ball was charged with OVI, obstructing official business, driving
under suspension, and a felony count of receiving stolen property for using a stolen
license plate on his vehicle. Ball eventually pleaded guilty to OVI and disorderly
conduct and advised relator of his plea. He was sentenced to probation, ordered to
participate in a residential-treatment program, and granted driving privileges only
with the use of an ignition-interlock device.
       {¶ 7} In September 2013, relator’s investigator questioned Ball about the
stolen license plate on his vehicle. Ball stated that he had purchased the car from
his father in 2011 and insisted that his father’s license plate remained on the vehicle,
but he could not adequately explain why the license-plate number did not match his
father’s registration documents. He eventually admitted that he knew the license
plate was stolen when he obtained it from a friend. He also admitted that this was
the second stolen license plate that he had obtained and used with the intent to
prevent law-enforcement officers from discovering that he was driving while his
driver’s license was under suspension.
       {¶ 8} The parties stipulated and the board found that Ball violated
Prof.Cond.R. 8.4(b) (prohibiting a lawyer from committing an illegal act that
reflects adversely on the lawyer’s honesty or trustworthiness) and 8.4(d)
(prohibiting a lawyer from engaging in conduct that is prejudicial to the
administration of justice) by knowingly driving a vehicle with stolen license plates,
concealing from law enforcement the fact that he did not have a valid driver’s
license, driving while intoxicated, and running from a law enforcement officer. In
addition, the parties stipulated and the board found that he violated Prof.Cond.R.




                                           3
                             SUPREME COURT OF OHIO




8.1(a) (prohibiting knowingly making a false statement of material fact in
connection with a disciplinary matter) for claiming ignorance about the stolen
plates when he knew they were stolen.
         {¶ 9} Although the complaint charged Ball with a violation of Prof.Cond.R.
8.4(h) (prohibiting a lawyer from engaging in conduct that adversely reflects on the
lawyer’s fitness to practice law) with respect to this conduct, neither the parties nor
the board addressed that allegation. However, having considered Ball’s efforts to
flee a lawful traffic stop and conceal the fact that he was driving while his license
was under suspension as well as his lie about receiving and using stolen license
plates, we conclude that his conduct is sufficiently egregious to warrant that
additional finding here. See Disciplinary Counsel v. Bricker, 137 Ohio St. 3d 35,
2013-Ohio-3998, 997 N.E.2d 500, ¶ 20 (“Prof.Cond.R. 8.4(h) * * * is a catchall
provision that [applies to] situations in which a lawyer’s conduct in violation of
other more specific rules is so egregious that it reflects on his fitness to practice
law”).
                          Client Trust Account Overdrafts
         {¶ 10} In addition to his OVI-related misconduct, Ball stipulated that he
agreed to receive settlement payments on behalf of Paul Duncan after another
attorney obtained a settlement on Duncan’s behalf. Ball processed those payments
through his client trust account and charged no fees or expenses for the service.
After the obligor fell behind on his payments, he made a partial payment toward
his arrearage and assured Ball that he would send a second payment to bring his
obligation current. Based on that assurance, Ball issued a check to Duncan for the
full amount with knowledge that the account did not contain sufficient funds. After
the obligor failed to send Ball a second payment, Ball issued a check for the amount
he had actually received on the client’s behalf and obtained a temporary stop-
payment order for the other check. But because he failed to go to the bank to




                                          4
                                 January Term, 2016




finalize the stop-payment order as instructed, the bank processed the check, causing
his client trust account to become overdrawn.
        {¶ 11} Consistent with the parties’ stipulations, the board found that Ball
caused his client trust account to be overdrawn twice more in connection with his
effort to establish a nonprofit organization with an accountant. Ball issued two
checks on two different closed bank accounts and deposited them into his client
trust account, causing that account to become overdrawn when the bank assessed
fees for the bad checks. He explained that he took over his own accounting when
his paralegal took another job and was unaware of which bank accounts remained
open and which had been closed.
        {¶ 12} The parties stipulated and the board found that Ball violated
Prof.Cond.R. 8.4(h) by demonstrating an inability to effectively manage his own
financial accounts and by writing a check from his client trust account when he
knew that there were insufficient funds in the account.
                     Practicing Law While Registered Inactive
        {¶ 13} Ball’s Ohio attorney registration was inactive from January 31,
2014, to March 7, 2014, but his voicemail and website remained active, albeit with
all of his advertising removed. On February 13, 2014, he spoke with an insurance
adjuster on behalf of one of his clients and discussed a pending case without
informing the adjuster that he was no longer an active attorney. And on March 1,
2014, he wrote to the client to terminate his representation and return the client’s
file, but his letter also discussed his opinions about the client’s case and the
feasibility of certain actions going forward. Ball did not change his letterhead to
reflect his inactive status and failed to inform any of his clients that his license was
inactive when he told them that he would be “on hiatus” for a month.
        {¶ 14} The parties stipulated and the board found that this conduct violated
Prof.Cond.R. 5.5(a) (prohibiting a lawyer from practicing law in a jurisdiction in
violation of the regulation of the legal profession in that jurisdiction).




                                           5
                                SUPREME COURT OF OHIO




                                Recommended Sanction
        {¶ 15} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties the lawyer violated and the sanctions
imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio St. 3d 424,
2002-Ohio-4743, 775 N.E.2d 818, ¶ 16. In making a final determination, we also
weigh evidence of the aggravating and mitigating factors listed in BCGD Proc.Reg.
10(B).2 Disciplinary Counsel v. Broeren, 115 Ohio St. 3d 473, 2007-Ohio-5251,
875 N.E.2d 935, ¶ 21.
        {¶ 16} As mitigating factors, the board adopted the parties’ stipulations that
Ball does not have a prior disciplinary record, self-reported his OVI, and submitted
evidence of his good character and reputation. See BCGD Proc.Reg. 10(B)(2)(a),
(d), and (e).
        {¶ 17} The parties also stipulated that Ball was struggling with an addiction
to alcohol at the time of his December 2012 OVI offense but noted that there had
been no determination by a substance-abuse counselor that such dependency
contributed to his misconduct in 2014. Consistent with the parties’ stipulations, the
board found that Ball was an admitted alcoholic and that he had withdrawn his
application to take the July 2008 bar exam after the Board of Commissioners on
Character and Fitness exercised its authority to conduct an additional, sua sponte
investigation into his character and fitness.
        {¶ 18} As the parties had stipulated, the board also found that Ball has had
multiple encounters with law enforcement as a result of his alcohol use, including
an August 2000 charge for underage consumption, a December 2003 charge of
public intoxication that was later dismissed, and an April 2007 open-container
violation. He also has a history of OVI offenses dating back to 2002 when he was
twice charged with OVI, the second offense occurring while his driver’s license

2
 Effective January 1, 2015, the aggravating and mitigating factors previously set forth in BCGD
Proc.Reg. 10(B) are codified in Gov.Bar R. V(13), 140 Ohio St. 3d CXXIV.




                                              6
                                January Term, 2016




was under suspension. And he was arrested and charged in May 2007 with OVI
and possession of drug paraphernalia and an unloaded firearm after leaving a
Cincinnati Reds game. After pleading guilty to the OVI and a misdemeanor
weapons charge, he was ordered to serve ten days in a residential-treatment
program followed by an intensive outpatient program and probation.
       {¶ 19} Ball participated in the Ohio Lawyers Assistance Program
(“OLAP”) following his 2007 arrest, but approximately nine months after his arrest
he began drinking again and failed to complete his contract. On June 27, 2013, he
entered into a second OLAP contract—a five-year recovery contract—after his
2012 OVI, but he has failed to comply with its terms. His last contact with OLAP
was on December 2, 2013.
       {¶ 20} Despite having acknowledged Ball’s extensive history with alcohol
addiction, the board declined to accord it any mitigating effect, stating that “neither
party submitted evidence that alcohol dependency contributed to any misconduct.”
The board did, however, find that his multiple offenses, his false statements during
the disciplinary process, and his failure to comply with the terms of his OLAP
recovery contract were aggravating factors. See BCGD Proc.Reg. 10(B)(1)(d) and
(f).
       {¶ 21} Ball urged the board to recommend an 18- to 24-month suspension
with six months stayed on conditions. Relator, on the other hand, argued that Ball
should be indefinitely suspended from the practice of law. The board recommends
that we indefinitely suspend Ball from the practice of law, that he be required to
successfully complete an OLAP-approved substance-abuse-treatment program, and
that upon reinstatement to the practice of law, he be required to complete six hours
of continuing legal education related to law-office management and accounting.




                                          7
                             SUPREME COURT OF OHIO




              Ball’s Objections to the Report and Recommendation
        {¶ 22} Ball objects to the board’s decision to reject his alcohol dependency
as a mitigating factor and also argues that its recommended sanction is not
supported by the record or our precedent.
        {¶ 23} Ball argues that contrary to the board’s finding, he presented
evidence sufficient to establish his alcohol dependency as a mitigating factor but
that the board erroneously found that (1) neither party submitted any evidence that
his alcohol dependency contributed to any of his misconduct, (2) expert testimony
was required to establish a causal connection between his alcohol dependency and
his misconduct, and (3) the mitigating factor was not relevant because he admitted
that it did not apply to all of his misconduct. He also suggests that the board
disregarded his evidence of alcohol dependency because the information did not
come from an OLAP professional.
        {¶ 24} BCGD Proc.Reg. 10(B)(2)(g) provided that a chemical dependency
may be considered in mitigation if (i) a qualified health-care professional or
alcohol/substance-abuse counselor has diagnosed the condition, (ii) there is a
determination that the condition contributed to cause the misconduct, (iii) there is
certification that the respondent has successfully completed an approved treatment
program, and (iv) a qualified health-care professional or alcohol/substance-abuse
counselor has issued a prognosis that the attorney will be able to return to the
competent, ethical, and professional practice of law under certain specified
conditions.
        {¶ 25} We acknowledge that Ball presented some evidence relevant to each
of the factors enumerated in BCGD Proc.Reg. 10(B)(2)(g). There is compelling
evidence that he has been diagnosed with alcohol dependency and that he has
successfully completed an approved treatment program.            BCGD Proc.Reg.
10(B)(2)(g)(i) and (iii).




                                         8
                                  January Term, 2016




        {¶ 26} While respondents in these proceedings often submit the testimony
of their treating professionals (either live or by affidavit) to establish that a chemical
dependency or mental disability contributed to their misconduct, the rule does not
expressly require such evidence, nor have we rigidly required it, see, e.g., Columbus
Bar Assn. v. Allerding, 123 Ohio St. 3d 382, 2009-Ohio-5589, 916 N.E.2d 808, ¶ 17
(finding sufficient evidence of a causal connection between the respondent’s
diagnosed alcohol dependency and his misconduct, which consisted mainly of
neglect and failure to competently represent several clients, based on the
“respondent’s testimony that he was intoxicated daily during the events at issue”).
        {¶ 27} Here, however, Ball has only submitted his own self-serving
testimony that his alcohol dependency is causally related not only to his OVI
offense but also to his use of stolen license plates. While the causal relationship
between his alcohol dependency and his OVI offense is readily apparent, the
relationship between his alcohol dependency and his decision to receive stolen
license plates and use them on his vehicle for an extended period of time is not as
clear—particularly in light of his testimony that he was binge drinking on weekends
but remained able to practice law because he never drank during the week. Thus,
the board could reasonably have determined that Ball presented insufficient
evidence to establish a causal connection with respect to that conduct.
        {¶ 28} But even if the board had found that Ball’s testimony was sufficient
to establish that his alcohol dependency is causally related to both his OVI and his
use of stolen license plates, we find that he has not submitted sufficient evidence to
establish that he will be able to return to the competent, ethical, and professional
practice of law under specified conditions as required by BCGD Proc.Reg.
10(B)(2)(g)(iv). Ball did submit documents that address his prognosis and his
ongoing treatment for alcohol dependency, but those documents do not adequately
address the conditions under which he may resume the practice of law. The first
document is an unsigned copy of a June 19, 2013 letter from Kelly Rogan, M.S.,




                                            9
                             SUPREME COURT OF OHIO




L.S.W., L.I.C.D.C., in which she stated that Ball had entered the continuing-care
phase of his treatment program on April 15, 2013, and that he had agreed to attend
that program for one year—which would have expired more than three months
before Ball’s July 21, 2014 disciplinary hearing. But in her July 8, 2014 follow-up
letter, Rogan states that she would consider using Ball as a group facilitator “when
he completes [treatment] because of the commitment he has shown to his program
and his helpfulness to others along the way,” but she offered no explanation about
the nature of his ongoing treatment.
       {¶ 29} A July 18, 2014 affidavit executed by Steve Lawson, the Licensed
Independent Chemical Dependency Counselor who diagnosed Ball’s alcohol
dependency in 2013, is perhaps the most important document that Ball has
submitted regarding his prognosis and the conditions under which he will be able
to return to the practice of law. It states, “Mr. Ball’s alcoholism will not preclude
him from returning to competent, ethical professional practice if he continues to
treat his alcoholism.” (Emphasis added.) Yet, with the exception of Ball’s own
testimony that at the time of his disciplinary hearing he was attending one small
group session and at least two Alcoholics Anonymous meetings each week, the
record is devoid of any evidence setting forth the requirements of that treatment.
       {¶ 30} Moreover, if we were to find that Ball had established his alcohol
dependency as a mitigating factor, it would only serve to mitigate a small portion
of his misconduct. And that misconduct and mitigating evidence would still be
overshadowed by Ball’s subsequent misconduct—lying to relator’s investigator
about his use of stolen license plates, writing bad checks, overdrawing his client
trust account, and practicing law while his license was inactive—all of which
occurred while he was sober and in recovery.
       {¶ 31} Although participation in the OLAP program is not expressly
required for an attorney to establish a chemical dependency or mental disability as
a qualifying mitigating factor, Ball’s abandonment of his five-year OLAP recovery




                                         10
                                January Term, 2016




contract just six months after he voluntarily entered into it weighs heavily as an
aggravating factor.
       {¶ 32} The board relied on two cases to support its recommendation that
Ball be indefinitely suspended from the practice of law: Stark Cty. Bar Assn. v.
Zimmer, 135 Ohio St. 3d 462, 2013-Ohio-1962, 989 N.E.2d 51; and Columbus Bar
Assn. v. Larkin, 128 Ohio St. 3d 368, 2011-Ohio-762, 944 N.E.2d 669.
       {¶ 33} Zimmer’s misconduct arose from three separate incidents involving
his unlawful operation of a motor vehicle—including fleeing the scene of an
accident, driving without a license, and OVI. Zimmer at ¶ 5-10. He also failed to
abide by multiple court orders, including a subpoena to appear for deposition in the
resulting disciplinary matter, and two bench warrants were issued for his arrest. Id.
at ¶ 7-11. Although Zimmer presented evidence of “sporadic” contact with OLAP,
there was no evidence of a formal diagnosis or that Zimmer was participating in an
approved treatment program. Id. at ¶ 15. Recognizing that Zimmer likely suffered
from untreated alcohol or substance abuse that interfered with his personal conduct
but did not interfere with his work, we indefinitely suspended him from the practice
of law and conditioned his reinstatement on the submission of proof of compliance
with an established substance-abuse program and a prognosis of his capability to
return to the competent, ethical, and professional practice of law. Id. at ¶ 16-18.
       {¶ 34} In Larkin, after the respondent was seriously injured in an
automobile accident, police officers discovered a used crack-cocaine pipe and used
heroin syringes in her automobile. Larkin at ¶ 5. She was indicted for possession
of cocaine and heroin and entered a diversion program, but when she did not
comply with the terms of that program, her criminal case was returned to the active
docket. Id. Larkin testified that the treatment she had received for her longstanding
problem with drugs and alcohol had been unsuccessful, and although relator urged
her to contact OLAP during the pendency of her disciplinary matter, she never did.
Id. at ¶ 6. We indefinitely suspended Larkin for her misconduct and conditioned




                                         11
                              SUPREME COURT OF OHIO




her reinstatement on her successful completion of a substance-abuse-treatment
program. Id. at ¶ 12.
          {¶ 35} Ball contends that the indefinite suspension recommended by the
board is not supported by the record or our precedent and argues that his conduct is
most comparable to cases in which we imposed sanctions ranging from six months
fully stayed to two years partially or fully stayed on conditions. We do not find the
cases he has cited to be instructive in this matter because none of them addresses
the practice of law while an attorney’s license is inactive, nor do they present the
lengthy history of alcohol dependency, treatment, and relapse present in this case.
          {¶ 36} In light of Ball’s multiple instances of misconduct, his significant
history of alcohol dependency, and our concerns as to the paucity of the evidence
regarding the treatment he requires going forward, we agree that an indefinite
suspension is the appropriate sanction in this case. Therefore, we overrule Ball’s
objections, and we adopt the board’s findings of fact and misconduct and its
recommended sanction.
          {¶ 37} Accordingly, Stephen John Ball is indefinitely suspended from the
practice of law in Ohio. In addition to complying with the requirements for
reinstatement set forth in Gov.Bar R. V(25), he shall be required to successfully
complete an OLAP-approved substance-abuse-treatment program and comply with
the terms of his June 27, 2013 OLAP contract. And upon reinstatement, he shall
be required to complete six hours of continuing legal education related to law-office
management and accounting as part of his professionally required continuing-legal-
education requirements pursuant to Gov.Bar R. X(3). Costs are taxed to Ball.
                                                              Judgment accordingly.
          O’CONNOR, C.J., and O’DONNELL, LANZINGER, FRENCH, and O’NEILL, JJ.,
concur.
          PFEIFER and KENNEDY, JJ., dissent and would impose a suspension of two
years with six months stayed on conditions.




                                          12
                             January Term, 2016




                            _________________
       Paul M. Laufman, Sarah Tankersley, and Edwin W. Patterson III, General
Counsel, for relator.
       Montgomery, Rennie & Jonson, L.P.A., George D. Jonson, and Brian M.
Spiess, for respondent.
                            _________________




                                     13